11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Lavanders Marquis Muskin                    * From the 350th District Court
a/k/a Lavenders Muskin a/k/a Quez             of Taylor County
a/k/a Lavanders Muskin,                      Trial Court No. 12384-D.

Vs. No. 11-16-00339-CR                       * October 18, 2018

The State of Texas,                         * Memorandum Opinion by Wright, S.C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Willson, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we affirm the trial court’s judgment of conviction, reverse the
judgment of the trial court as to punishment, and remand the cause to the trial
court for a new punishment hearing.